Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17.
Williams discloses “1. A method comprising: receiving signaling from one or more sensors of a vehicle, the signaling indicating that the vehicle is stopped; (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).;
activating at least one camera and recording at least one image of an interior of the vehicle using the at least one camera in response to receiving the signaling; (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; 
    PNG
    media_image1.png
    681
    651
    media_image1.png
    Greyscale


classifying the at least one image using a machine learning model; and(see paragraph 33 where a machine learning is provided and see FIG. 3f where a user is detected in the seat as element 312 a and slumped over from the sensor 112; see also FIG. 3d where a facial recognition is used to determine if the driver and the passenger are in the front seats of the vehicle) (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106; see paragraph 33 The vehicle audio system may be activated and an audio alert, (e.g., "Are you OK, or shall I alert emergency services?") may be outputted via one of the plurality of speakers of the vehicle audio system. This may occur when the driver is suspected to be in distressed state. Thereafter, the in-vehicle electronic device 114 may be configured to activate an emergency response (ERS) mode in the vehicle 102. The in-vehicle electronic device 114 may be configured to communicate a health emergency alert signal to the medical emergency center 106 if no response is received from the driver within a user specified or pre-defined time period. The health emergency alert signal may be referred to as emergency call systems, or simply eCall. eCall is an emergency response system known in the art. Typically, when vehicle crash sensors are triggered, the eCall system detects that the occupants are in distress and automatically calls emergency services to alert of possible injuries. The eCall system also transmits vehicle location (e.g., GPS coordinates) to the medical emergency center 106 (e.g., an emergency response team).. )

operating at least one subsystem of the vehicle in response to detecting that classifying indicates that a person or animal is present in the at least one image. (see paragraph 33-37 and FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. ) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and in view of U.S. Patent No.: US9593521B2 to Breed that was filed in 2012. 
Williams is silent but Breed teaches “…2. The method of claim 1, the detecting that the vehicle is stopped comprising detecting that the vehicle is not running (see col. 71, lines 25-46) and one or more doors of the vehicle are locked”. (see col. 62, lines 55-65; and col. 21, lines 30-45). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Williams with the teachings of Breed since Breed teaches that a sensor can detect a temperature of the cabin and then if the cabin temperature exceeds a predetermined level then the vehicle windows can be open to reduce the temperature of an infant and also if a lifeform is within the trunk then the trunk can be opened to save the person.  See col. 62, lines 1-65 of Breed. 
Claim 3 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17.

Williams discloses “…3. The method of claim 1, the classifying the at least one image using the machine learning model comprising classifying the at least one image using a neural network”. (see paragraph 33 where a machine learning is provided and see FIG. 3f where a user is detected in the seat as element 312 a and slumped over from the sensor 112; see also FIG. 3d where a facial recognition is used to determine if the driver and the passenger are in the front seats of the vehicle) (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106; see paragraph 33 The vehicle audio system may be activated and an audio alert, (e.g., "Are you OK, or shall I alert emergency services?") may be outputted via one of the plurality of speakers of the vehicle audio system. This may occur when the driver is suspected to be in distressed state. Thereafter, the in-vehicle electronic device 114 may be configured to activate an emergency response (ERS) mode in the vehicle 102. The in-vehicle electronic device 114 may be configured to communicate a health emergency alert signal to the medical emergency center 106 if no response is received from the driver within a user specified or pre-defined time period. The health emergency alert signal may be referred to as emergency call systems, or simply eCall. eCall is an emergency response system known in the art. Typically, when vehicle crash sensors are triggered, the eCall system detects that the occupants are in distress and automatically calls emergency services to alert of possible injuries. The eCall system also transmits vehicle location (e.g., GPS coordinates) to the medical emergency center 106 (e.g., an emergency response team).. )
Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and in view of U.S. Patent No.: US9712741B2 to Kothari. 
Williams is silent but Kothari teaches “..4. The method of claim 1, further comprising recording a second image in response to determining that the at least one image does not include a person or animal”. (see FIG. 3 where the visor provides a continuous video feed when the seats are empty; see col. 6, lines 30-65) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Williams with the teachings of Kothari since Kothari teaches that a camera sensor can scan the front and rear seats of the vehicle continuously from a sun visor camera to observe the child occupants for safety.  See col. 6. 

Claim 5 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17.

Williams discloses “…5. The method of claim 1, the operating the at least one subsystem comprising monitoring a temperature of the vehicle and operating the at least one subsystem in response to detecting that the temperature exceeds a pre-defined threshold. (see paragraph 74)”. 
Claim 6 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17.

Williams discloses “…6. The method of claim 5, the operating the at least one subsystem comprising operating an air conditioning system of the vehicle”. (see paragraph 74). 
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and in further in view of U.S. Patent No.: US10960848B1 to Weber, Jr. that was filed in 2020.
Weber teaches “…7.  The method of claim 5, the operating the at least one subsystem comprising opening at least one window of the vehicle. (see claim 15)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Williams with the teachings of Weber since Weber teaches that a sensor can detect a parameter. The processor can then automatically open the windows or close the windows and lock the doors or open the doors based on the security parameter.   See claim 1-15. 

Claim 8 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17.

Williams discloses “…8. The method of claim 5, the operating the at least one subsystem comprising transmitting an alert to an emergency system. ”. (see paragraph 33 where a machine learning is provided and see FIG. 3f where a user is detected in the seat as element 312 a and slumped over from the sensor 112; see also FIG. 3d where a facial recognition is used to determine if the driver and the passenger are in the front seats of the vehicle) (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106; see paragraph 33 The vehicle audio system may be activated and an audio alert, (e.g., "Are you OK, or shall I alert emergency services?") may be outputted via one of the plurality of speakers of the vehicle audio system. This may occur when the driver is suspected to be in distressed state. Thereafter, the in-vehicle electronic device 114 may be configured to activate an emergency response (ERS) mode in the vehicle 102. The in-vehicle electronic device 114 may be configured to communicate a health emergency alert signal to the medical emergency center 106 if no response is received from the driver within a user specified or pre-defined time period. The health emergency alert signal may be referred to as emergency call systems, or simply eCall. eCall is an emergency response system known in the art. Typically, when vehicle crash sensors are triggered, the eCall system detects that the occupants are in distress and automatically calls emergency services to alert of possible injuries. The eCall system also transmits vehicle location (e.g., GPS coordinates) to the medical emergency center 106 (e.g., an emergency response team).. )
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17.

Williams discloses “9. A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of: receiving signaling from one or more sensors of a vehicle, the signaling indicating that the vehicle is stopped; (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).;
activating at least one camera and recording at least one image of an interior of the vehicle using the at least one camera in response to receiving the signaling; (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; 
    PNG
    media_image1.png
    681
    651
    media_image1.png
    Greyscale



classifying the at least one image using a machine learning model; and (see paragraph 33 where a machine learning is provided and see FIG. 3f where a user is detected in the seat as element 312 a and slumped over from the sensor 112; see also FIG. 3d where a facial recognition is used to determine if the driver and the passenger are in the front seats of the vehicle) (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106; see paragraph 33 The vehicle audio system may be activated and an audio alert, (e.g., "Are you OK, or shall I alert emergency services?") may be outputted via one of the plurality of speakers of the vehicle audio system. This may occur when the driver is suspected to be in distressed state. Thereafter, the in-vehicle electronic device 114 may be configured to activate an emergency response (ERS) mode in the vehicle 102. The in-vehicle electronic device 114 may be configured to communicate a health emergency alert signal to the medical emergency center 106 if no response is received from the driver within a user specified or pre-defined time period. The health emergency alert signal may be referred to as emergency call systems, or simply eCall. eCall is an emergency response system known in the art. Typically, when vehicle crash sensors are triggered, the eCall system detects that the occupants are in distress and automatically calls emergency services to alert of possible injuries. The eCall system also transmits vehicle location (e.g., GPS coordinates) to the medical emergency center 106 (e.g., an emergency response team).. )

operating at least one subsystem of the vehicle in response to detecting that classifying indicates that a person or animal is present in the at least one image. (see paragraph 33-37 and FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. ) 
Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and in view of U.S. Patent No.: US9593521B2 to Breed that was filed in 2012. 

Williams is silent but Breed teaches “…10. The non-transitory computer-readable storage medium of claim 9, the detecting that the vehicle is stopped comprising detecting that the vehicle is not running (see col. 71, lines 25-46) and one or more doors of the vehicle are locked. ”. (see col. 62, lines 55-65; and col. 21, lines 30-45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Williams with the teachings of Breed since Breed teaches that a sensor can detect a temperature of the cabin and then if the cabin temperature exceeds a predetermined level then the vehicle windows can be open to reduce the temperature of an infant and also if a lifeform is within the trunk then the trunk can be opened to save the person.  See col. 62, lines 1-65 of Breed. 

Claim 11 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17.

Williams discloses “…11... The non-transitory computer-readable storage medium of claim 9, the classifying the at least one image using the machine learning model comprising classifying the at least one image using a neural network. (see paragraph 33 where a machine learning is provided and see FIG. 3f where a user is detected in the seat as element 312 a and slumped over from the sensor 112; see also FIG. 3d where a facial recognition is used to determine if the driver and the passenger are in the front seats of the vehicle) (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106; see paragraph 33 The vehicle audio system may be activated and an audio alert, (e.g., "Are you OK, or shall I alert emergency services?") may be outputted via one of the plurality of speakers of the vehicle audio system. This may occur when the driver is suspected to be in distressed state. Thereafter, the in-vehicle electronic device 114 may be configured to activate an emergency response (ERS) mode in the vehicle 102. The in-vehicle electronic device 114 may be configured to communicate a health emergency alert signal to the medical emergency center 106 if no response is received from the driver within a user specified or pre-defined time period. The health emergency alert signal may be referred to as emergency call systems, or simply eCall. eCall is an emergency response system known in the art. Typically, when vehicle crash sensors are triggered, the eCall system detects that the occupants are in distress and automatically calls emergency services to alert of possible injuries. The eCall system also transmits vehicle location (e.g., GPS coordinates) to the medical emergency center 106 (e.g., an emergency response team).. )
Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and in view of U.S. Patent No.: US9712741B2 to Kothari. 
Williams is silent but Kothari teaches “.12. | The non-transitory computer-readable storage medium of claim 9, the instructions further defining the step of recording a second image in response to determining that the at least one image does not include a person or animal. ”. (see FIG. 3 where the visor provides a continuous video feed when the seats are empty; see col. 6, lines 30-65)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Williams with the teachings of Kothari since Kothari teaches that a camera sensor can scan the front and rear seats of the vehicle continuously from a sun visor camera to observe the child occupants for safety.  See col. 6. 

Claim 13 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17.

Williams discloses “…13. | The non-transitory computer-readable storage medium of claim 9, the operating the at least one subsystem comprising monitoring a temperature of the vehicle and operating the at least one subsystem in response to detecting that the temperature exceeds a pre-defined threshold”. (see paragraph 74). 
Claim 14 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17.


Williams discloses “…14. | The non-transitory computer-readable storage medium of claim 13, the operating the at least one subsystem comprising operating an air conditioning system of the vehicle”. (see paragraph 74). 
Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and in further in view of U.S. Patent No.: US10960848B1 to Weber, Jr. that was filed in 2020.
Weber teaches “…15. |The non-transitory computer-readable storage medium of claim 13, the operating the at least one subsystem comprising opening at least one window of the vehicle”.  (see claim 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Williams with the teachings of Weber since Weber teaches that a sensor can detect a parameter. The processor can then automatically open the windows or close the windows and lock the doors or open the doors based on the security parameter.   See claim 1-15. 

Claim 16 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17.

Williams discloses “…16. |The non-transitory computer-readable storage medium of claim 13, the operating the at least one subsystem comprising transmitting an alert to an emergency system”. (see paragraph 33 where a machine learning is provided and see FIG. 3f where a user is detected in the seat as element 312 a and slumped over from the sensor 112; see also FIG. 3d where a facial recognition is used to determine if the driver and the passenger are in the front seats of the vehicle) (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106; see paragraph 33 The vehicle audio system may be activated and an audio alert, (e.g., "Are you OK, or shall I alert emergency services?") may be outputted via one of the plurality of speakers of the vehicle audio system. This may occur when the driver is suspected to be in distressed state. Thereafter, the in-vehicle electronic device 114 may be configured to activate an emergency response (ERS) mode in the vehicle 102. The in-vehicle electronic device 114 may be configured to communicate a health emergency alert signal to the medical emergency center 106 if no response is received from the driver within a user specified or pre-defined time period. The health emergency alert signal may be referred to as emergency call systems, or simply eCall. eCall is an emergency response system known in the art. Typically, when vehicle crash sensors are triggered, the eCall system detects that the occupants are in distress and automatically calls emergency services to alert of possible injuries. The eCall system also transmits vehicle location (e.g., GPS coordinates) to the medical emergency center 106 (e.g., an emergency response team).. )
Claim 17 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17.
Williams discloses “…17. An apparatus comprising:
a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic causing the processor to perform the operations of: receiving signaling from one or more sensors of a vehicle, the signaling indicating that the vehicle is stopped, (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; activating at least one camera and recording at least one image of an interior of the vehicle using the at least one camera in response to receiving the signaling, (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; 
    PNG
    media_image1.png
    681
    651
    media_image1.png
    Greyscale

 classifying the at least one image using a machine learning model, and (see paragraph 33 where a machine learning is provided and see FIG. 3f where a user is detected in the seat as element 312 a and slumped over from the sensor 112; see also FIG. 3d where a facial recognition is used to determine if the driver and the passenger are in the front seats of the vehicle) (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106; see paragraph 33 The vehicle audio system may be activated and an audio alert, (e.g., "Are you OK, or shall I alert emergency services?") may be outputted via one of the plurality of speakers of the vehicle audio system. This may occur when the driver is suspected to be in distressed state. Thereafter, the in-vehicle electronic device 114 may be configured to activate an emergency response (ERS) mode in the vehicle 102. The in-vehicle electronic device 114 may be configured to communicate a health emergency alert signal to the medical emergency center 106 if no response is received from the driver within a user specified or pre-defined time period. The health emergency alert signal may be referred to as emergency call systems, or simply eCall. eCall is an emergency response system known in the art. Typically, when vehicle crash sensors are triggered, the eCall system detects that the occupants are in distress and automatically calls emergency services to alert of possible injuries. The eCall system also transmits vehicle location (e.g., GPS coordinates) to the medical emergency center 106 (e.g., an emergency response team).. )
operating at least one subsystem of the vehicle in response to detecting that classifying indicates that a person or animal is present in the at least one image. (see paragraph 33-37 and FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and in view of U.S. Patent No.: US9593521B2 to Breed that was filed in 2012. 
Williams is silent but Breed teaches “…18. | The apparatus of claim 17, the detecting that the vehicle is stopped comprising detecting that the vehicle is not running (see col. 71, lines 25-46) and one or more doors of the vehicle are locked. ”. (see col. 62, lines 55-65; and col. 21, lines 30-45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Williams with the teachings of Breed since Breed teaches that a sensor can detect a temperature of the cabin and then if the cabin temperature exceeds a predetermined level then the vehicle windows can be open to reduce the temperature of an infant and also if a lifeform is within the trunk then the trunk can be opened to save the person.  See col. 62, lines 1-65 of Breed. 

Claims 19-20 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17.

Williams discloses “…19. The apparatus of claim 17, the classifying the at least one image using the machine learning model comprising classifying the at least one image using a neural network. ”. (see paragraph 33 where a machine learning is provided and see FIG. 3f where a user is detected in the seat as element 312 a and slumped over from the sensor 112; see also FIG. 3d where a facial recognition is used to determine if the driver and the passenger are in the front seats of the vehicle) (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106; see paragraph 33 The vehicle audio system may be activated and an audio alert, (e.g., "Are you OK, or shall I alert emergency services?") may be outputted via one of the plurality of speakers of the vehicle audio system. This may occur when the driver is suspected to be in distressed state. Thereafter, the in-vehicle electronic device 114 may be configured to activate an emergency response (ERS) mode in the vehicle 102. The in-vehicle electronic device 114 may be configured to communicate a health emergency alert signal to the medical emergency center 106 if no response is received from the driver within a user specified or pre-defined time period. The health emergency alert signal may be referred to as emergency call systems, or simply eCall. eCall is an emergency response system known in the art. Typically, when vehicle crash sensors are triggered, the eCall system detects that the occupants are in distress and automatically calls emergency services to alert of possible injuries. The eCall system also transmits vehicle location (e.g., GPS coordinates) to the medical emergency center 106 (e.g., an emergency response team).. )

Williams discloses “…20. The apparatus of claim 17, the operating the at least one subsystem comprising monitoring a temperature of the vehicle and operating the at least one subsystem in response to detecting that the temperature exceeds a pre-defined threshold, wherein the at least one subsystem comprises a subsystem selected from the group consisting of an air conditioning system, a window subsystem, and a communications subsystem”. (see paragraph 74)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668